Exhibit 10.1

 

1 North Wall Quay

Dublin 1

Ireland

T +353 1 622 2000

F +353 1 622 2222

LOGO [g902687g35s21.jpg]

 

Niall Tuckey Citibank Europe plc Vice President 1 North Wall Quay ILOC Product
Dublin 1, Ireland Tel     +353 (1) 622 7430 Fax     +353 (1) 622 2741
Niall.Tuckey@Citi.com

 

FROM:

Citibank Europe plc (the “Bank”)

TO:

AXIS Specialty Limited (“ASL”); AXIS Re SE; AXIS Specialty Europe SE; AXIS
Insurance Company; AXIS Surplus Insurance Company; and AXIS Reinsurance Company
(the “Companies”; each, a “Company”)

DATE:

31 March 2015

Ladies and Gentlemen,

Committed Facility Letter dated 14 May 2010 between (1) the Bank and (2) the
Companies regarding a committed letter of credit facility in a maximum aggregate
amount of USD 750,000,000 as amended by Letter Amendments from time to time and
most recently on 20 November 2013, and as may be further amended, varied,
supplemented, novated or assigned from time to time (the “Committed Facility
Letter”).

 

1. We refer to the Committed Facility Letter. Capitalised terms used in this
letter shall have the meanings given to them in the Committed Facility Letter
(including where defined in the Committed Facility Letter by reference to
another document).

 

2. The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:

 

  (i) Section 2 of the Committed Facility Letter shall be amended and restated
in its entirety as follows:

“The Facility shall be in a maximum aggregate amount of USD 500,000,000 (Five
hundred million United States dollars) (the “Aggregate Facility Limit”)
comprising three tranches as follows:

 

  (a) a committed letter of credit issuance tranche having a sub-limit of USD
179,000,000 (one hundred seventy-nine million United States dollars) to be
utilised for Credit(s) denominated in a currency other than Australian dollars
or New Zealand dollars (“Tranche I”);

 

  (b) a committed letter of credit issuance tranche having a sub-limit of USD
191,000,000 (one hundred ninety-one million United States dollars) to be
utilised for Credit(s) denominated in a currency other than Australian dollars
or New Zealand dollars (“Tranche II”); and

 

  (c) a committed letter of credit issuance tranche having a sub-limit of USD
130,000,000 (one hundred and thirty million United States dollars) to be
utilised for Credit(s) denominated in Australian dollars or New Zealand dollars
(“Tranche III”),

(each such sub-limit being a “Tranche Sub-Limit” and each of Tranche I, Tranche
II and Tranche III being a “Tranche”).

Should the Companies wish to reduce the Aggregate Facility Limit or any Tranche
Sub-Limit, it may do so upon written notification to the Bank. The notification
(the “Notification”) must (i) specifically reference this Letter and
(ii) clearly state the new facility limit that is to apply to the relevant
Tranche Sub-Limit or the Aggregate Facility Limit, as applicable (“the New
Limit”). The New Limit will take effect as a revised Tranche Sub-Limit or the
Aggregate Facility Limit, as applicable, five Business Days following receipt,
by the Bank, of the Notification;

 

Citibank Europe plc

Directors: Aidan M Brady, Breffni Byrne, Jim Farrell, Bo J. Hammerich (Sweden),
Mary Lambkin, Marc Luet (France), Rajesh Mehta (India),

Cecilia Ronan, Patrick Scally, Christopher Teano (U.S.A.), Zdenek Turek (Czech
Republic), Francesco Vanni d’Archirafi (Italy), Tony Woods.

Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.

Ultimately owned by Citigroup Inc., New York, U.S.A.

Citibank Europe plc is regulated by the Central Bank of Ireland



--------------------------------------------------------------------------------

LOGO [g902687g35s21.jpg]

 

3. Except as expressly amended by this letter, the Committed Facility Letter
remains unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Committed
Facility Letter, the terms of this letter shall prevail.

 

4. ASL confirms that, on and after the date of this letter, the Pledge Agreement
remains in full force and effect notwithstanding the amendments effected by this
letter to the Committed Facility Letter and shall continue to secure the
obligations of ASL and its affiliates under the Facility Documents.

 

5. This letter may be executed in counterparts, each of which shall be deemed to
be an original, and all such counterparts taken together shall constitute one
and the same agreement. This letter and any non-contractual obligations arising
in connection with it shall be governed by English law and the provisions of
Section 14 (Governing Law) of the Committed Facility Letter shall be
incorporated, with any necessary changes, as if set out in full in this letter.

 

6. Please indicate your agreement to the foregoing by countersigning the
attached copy of this letter and returning the same to us.

 

For and on behalf of

Citibank Europe plc

/s/ Niall Tuckey

Name: Niall Tuckey Title: Director

We agree to the terms set out in this letter.

 

For and on behalf of

AXIS Specialty Limited

/s/ Jose Osset

Name: Jose Osset Title: SVP, Treasurer

 

For and on behalf of

AXIS Re SE

/s/ Tim Hennessy

Name: Tim Hennessy Title: CEO, Director

 

Citibank Europe plc

Directors: Aidan M Brady, Breffni Byrne, Jim Farrell, Bo J. Hammerich (Sweden),
Mary Lambkin, Marc Luet (France), Rajesh Mehta (India),

Cecilia Ronan, Patrick Scally, Christopher Teano (U.S.A.), Zdenek Turek (Czech
Republic), Francesco Vanni d’Archirafi (Italy), Tony Woods.

Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.

Ultimately owned by Citigroup Inc., New York, U.S.A.

Citibank Europe plc is regulated by the Central Bank of Ireland



--------------------------------------------------------------------------------

LOGO [g902687g35s21.jpg]

 

For and on behalf of

AXIS Specialty Europe SE

/s/ Tim Hennessy

Name: Tim Hennessy Title: CEO, Director

 

For and on behalf of

AXIS Insurance Company

/s/ Andrew Weissert

Name: Andrew Weissert Title: SVP, General Counsel

 

For and on behalf of

AXIS Surplus Insurance Company

/s/ Andrew Weissert

Name: Andrew Weissert Title: SVP, General Counsel

 

For and on behalf of

AXIS Reinsurance Company

/s/ Andrew Weissert

Name: Andrew Weissert Title: SVP, General Counsel

 

Citibank Europe plc

Directors: Aidan M Brady, Breffni Byrne, Jim Farrell, Bo J. Hammerich (Sweden),
Mary Lambkin, Marc Luet (France), Rajesh Mehta (India),

Cecilia Ronan, Patrick Scally, Christopher Teano (U.S.A.), Zdenek Turek (Czech
Republic), Francesco Vanni d’Archirafi (Italy), Tony Woods.

Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.

Ultimately owned by Citigroup Inc., New York, U.S.A.

Citibank Europe plc is regulated by the Central Bank of Ireland